Citation Nr: 0509717	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-03 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left shoulder wound, to include degenerative changes, 
currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from January 1966 
to December 1967.

This case was remanded by the Board of Veterans' Appeals 
(Board) in August 2004 to the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO) for additional 
development.  The case is again before the Board for 
readjudication.  This case involves a rebuilt claims folder.


FINDING OF FACT

The medical evidence shows no more than moderately severe 
functional disability of Muscle Group I of the left, 
nondominant, shoulder, with motion of the shoulder to greater 
than shoulder level.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
left shoulder wound, to include degenerative changes (left 
shoulder disability), have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Codes 5010, 5301 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In August 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish an increased rating for left 
shoulder disability.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the increased rating issue decided herein is available and 
not part of the claims file.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that there are several examination reports on file, 
including the most recent examination in September 2004.  The 
Board concludes that all available evidence that is pertinent 
to the increased rating claim decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision.  There is no indication 
that additional relevant evidence exists, and the veteran has 
not pointed to any additional information that needs to be 
added to his VA claims folder.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background

VA treatment records dated in April 1995 reveal complaints of 
left shoulder pain; the diagnosis was rule out arthritis of 
the left shoulder.

Private treatment records dated from June 1996 to April 1997 
include complaints of left shoulder pain in April 1997.

The veteran complained on VA evaluation in October 1997 of 
some locking of the left shoulder joint, primarily on 
overhead extension.  Examination revealed two scars in the 
posterior shoulder without tenderness, sensitivity, 
adhesions, or muscle herniations.  One scar measured 3 x 2.5 
centimeters (cm) and the other was 3.5 x 0.5 cm.  There was 
limited range of motion on overhead extension with subjective 
evidence of pain.  X-rays of the left shoulder were 
considered to be normal.  The diagnoses were shrapnel injury 
to the posterior muscles of the left shoulder with decreased 
range of motion and overhead extension; and scar formation as 
a result of shoulder injury.

VA outpatient records dated from November 1998 to November 
1999 reveal complaints of shoulder pain.  It was noted in 
November 1998 that x-rays demonstrated degenerative changes 
with narrowing of the inferior aspect of the 
acromioclavicular (AC) joint with hypertrophic spurring along 
the inferior surface of the lateral clavicle and acromion.  
The shoulder was injected, with temporary relief, in July 
1999.  The veteran was not limited, except for lifting heavy 
items.  Physical examination showed full range of motion and 
normal strength with some pain on resisted external rotation.  
It was noted in November 1999 that the veteran was off work 
for four days because of a shoulder injury.  Physical 
examination revealed full range of motion with pain, 
consistent with mild supraspinatus tendonitis or rotator cuff 
strain.

The veteran complained on VA evaluation in December 1999 of 
intermittent left shoulder pain, aggravated by overhead use.  
There was no history of dislocation or recurrent subluxation.  
It was noted that left shoulder pain affected his job and 
home life.  Physical examination revealed two scars in the 
posterior aspect of the shoulder.  There was no AC 
tenderness, deformity, or swelling.  Shoulder motion was 
limited by pain, with flexion and abduction to 110 degrees 
and bilateral rotation to 60 degrees.  There was no sensory 
or motor problem.  X-rays of the shoulder revealed mild 
degenerative changes of the AC joint.  The diagnoses were 
left shoulder supraspinatus tendonitis and old shrapnel 
injury.

According to an October 2000 private treatment record, the 
veteran injured his shoulder at work.  Range of motion was 
noted to be restricted at the extremes due to pain.  The 
diagnoses were left shoulder strain and osteoarthritis.

It was noted on VA examination in December 2000 that the 
veteran was a mechanic for the United States Postal Service.  
He complained that working with his arms overhead or rotation 
of the left shoulder caused pain.  On physical examination, 
the veteran did not appear in any acute distress.  He had 
full range of abduction, adduction, extension, and flexion of 
the left shoulder; rotation was limited.  X-rays of the left 
shoulder showed degenerative arthritis.  The diagnosis was 
degenerative arthritis of the left shoulder, with shrapnel.  
It was noted that the veteran had shoulder pain at work and 
some difficulty with some normal activities, such as 
dressing.

According to a March 2002 statement from J.A. Sand, D.O., who 
had treated the veteran for 25 years, the veteran had 
degenerative disease of the left shoulder with weakness and 
difficulty reaching above his head and twisting his arm at 
the end range of external rotation.  It was further reported 
that he had also developed lower back problems.

The veteran noted on VA examination in May 2002 that he was 
no longer working due to lower back disability.  Physical 
examination revealed two scars over the back of the left 
shoulder, which were nontender without adhesions or tissue 
loss.  Range of motion of the left shoulder included 145 
degrees of abduction, 140 degrees of flexion, 75 degrees of 
internal rotation, and 60 degrees of external rotation.  X-
rays of the left shoulder showed evidence of degenerative 
changes of the AC joint.  The diagnosis was history of 
shrapnel injury of the left shoulder.  It was noted that 
current residuals were scars on the back of the shoulder with 
minimal loss of motion of the shoulder joint and that there 
were no degenerative changes in the shoulder joint but there 
were degenerative changes in the AC joint.

It was noted on VA orthopedic evaluation in September 2004 
that the veteran's claims file had been reviewed.  The 
veteran had retired from the Postal Service two years earlier 
and was not employed.  He complained of left shoulder pain.  
The veteran reported that the pain was approximately 4/10 in 
intensity.  Activities of daily living were mildly limited.  
Repetitive use of the arm increased the pain, but there was 
no instability.  He was taking pain medication.  There was no 
history of flare-ups.  On physical examination, it was noted 
that the veteran was right-handed.  There was no left 
shoulder deformity or swelling.  There were two scars 
posteriorly near the scapular area, one involving Muscle 
Group IV with mild tissue loss but no tenderness or 
adhesions.  The other scar was nontender without adhesions or 
discoloration.  

Active range of shoulder motion in September 2004 included 
145 degrees of abduction with pain at the end of motion, 
forward flexion of 160 degrees without pain, bilateral 
rotation of 75 degrees with pain.  There was no evidence of 
abnormal neurological findings.  Movement against resistance 
was 4+/5; grip strength was noted to be strong.  There was 
minor tenderness over the AC joint.  X-rays of the left 
shoulder were interpreted as normal.  The diagnosis was 
history of shrapnel injury to the left shoulder with 
complaint of continued weakness and limitation of motion.  It 
was noted that there were two scars over the posterior aspect 
of the left shoulder but that there was adequate range of 
motion against resistance and no neurological deficiency.  
The examiner also concluded that there was no evidence of 
fatigability, incoordination or flare-ups, but there was 
evidence of very mild weakness.  There was objective evidence 
of pain and very minimal functional loss due to pain.  It was 
the examiner's opinion that the impact of the veteran's left 
shoulder disability on his ability to work was nil because 
there was adequate range of motion, without any significant 
pain and no residuals metal fragments in the soft tissues.  
Scars on the posterior part of the left shoulder were 
nonsymptomatic.

Law And Regulations 

The evidence of record reflects that the veteran is right-
handed.  Therefore, his left shoulder is considered his minor 
or non-dominant extremity.  See 38 C.F.R. § 4.69 (2004).

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A 20 percent evaluation for the veteran's service-connected 
left shoulder disability is currently assigned under the 
provisions of 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 
5010-5301 for disability that included degenerative 
arthritis.  According to Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent evaluation is assigned when there is x-ray evidence 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations.  For 
the purpose of rating disability from arthritis, the shoulder 
is considered a major joint.  38 C.F.R. § 4.45(f) (2004).

Under Diagnostic Code 5301, a noncompensable evaluation is 
assigned for slight injury to Muscle Group I of the 
nondominant arm, which involves the extrinsic muscles of the 
shoulder girdle.  Functions are upward rotation of the 
scapula and elevation of the arm above shoulder level.  A 10 
percent evaluation is assigned for moderate injury of Muscle 
Group I of the nondominant arm, and a 20 percent evaluation 
is assigned for moderately severe injury of Muscle Group I of 
the nondominant arm.  A 30 percent maximum rating is 
warranted for severe injury to this muscle group in the 
nondominant arm.  38 C.F.R. § 4.73, Diagnostic Code 5301.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2004).

Muscle disability is considered to be slight if the 
disability results from a simple wound without debridement, 
infection, shown by service medical records to be a 
superficial wound requiring brief treatment and return to 
duty and healing with good functional results, without any of 
the cardinal signs of muscle disability as shown above.  The 
objective evidence of slight disability consists of a minimal 
scar, no evidence of facial defect, atrophy, or impaired 
tonus, no impairment of function or metallic fragments 
retained in muscle tissue.  Id.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intramuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Id.
A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

Under Diagnostic Code 5201, limitation of motion of the minor 
extremity to midway between the side and shoulder level or 
higher warrants a 20 percent evaluation; a 30 percent 
evaluation is warranted when motion is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2004).

The remaining diagnostic codes pertaining to the shoulder 
involve impairment of the humerus, clavicle, or scapula or 
ankylosis of the joint, none of which is present in this 
case.

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

The veteran is currently assigned a 20 percent evaluation for 
his service-connected left shoulder disability under the 
provisions of Diagnostic Codes 5010-5301.  Diagnostic Code 
5010 involves traumatic arthritis and is rated as 
degenerative arthritis under Diagnostic Code 5003.  Because 
the veteran is already assigned a 20 percent evaluation, a 
higher evaluation is not provided under Diagnostic Code 5003 
itself.  Consequently, it must be determined whether an 
increased evaluation is warranted under either Diagnostic 
Code 5301, for muscle injury, or Diagnostic Code 5201, for 
limitation of shoulder motion.  

After assessing the evidence in light of the applicable 
criteria, the Board finds the veteran's left shoulder 
disability to be no more than moderately severe in degree.  
Although the claims file is rebuilt and records prior to 1995 
are missing, the medical evidence on file includes multiple 
treatment and examination reports beginning in April 1995.  
See Francisco, 7 Vet. App. at 58.  The records do not reveal 
any retained fragments, nerve or artery involvement.  There 
is also no indication of bone injury, adhesions, or more than 
mild tissue loss.  

VA examinations in October 1997, December 1999, December 
2000, May 2002, and September 2004 do not show any muscle 
loss or any significant loss of left shoulder strength.  
Although the veteran has complained of left shoulder 
weakness, the weakness noted on VA examination in September 
2004 was characterized as mild, and the functional impairment 
was considered minimal.  

In light of the above, the Board concludes that the veteran's 
left shoulder muscle group injury does not include any of the 
criteria listed under severe muscle injuries and is no more 
than moderately severe.  Accordingly, the Board concludes 
that the veteran is not entitled to an evaluation in excess 
of 20 percent for his left shoulder disability under 
Diagnostic Code 5301.

With respect to whether a higher evaluation can be assigned 
based on limitation of motion of the left shoulder under 
Diagnostic Code 5201, the evidence does not show that there 
was limitation of motion of the left arm to a point 
approaching 25 degrees from the side, as required for an 
evaluation in excess of 20 percent.  In fact, VA examinations 
in May 2002 and September 2004 reveal that the veteran had 
145 degrees of abduction, at least 140 degrees of forward 
flexion, and at least 60 degrees of rotation in the left 
shoulder.  As this medical evidence shows left arm motion is 
to a level far greater than to 25 degrees from the side, a 30 
percent rating is not warranted for the veteran's left 
shoulder disability under Diagnostic Code 5201.

Because the veteran's 10 percent evaluation under Diagnostic 
Codes 5003 and 5201 includes consideration based on 
functional impairment, and it was noted that there was 
essentially no loss of functional ability on VA examination 
in September 2004, a rating in excess of 20 percent is not 
warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45; 
see also Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b) (2004).  The Board finds that, while the veteran 
does have some pain, weakness, and limitation of motion of 
the left shoulder, it was concluded by the examiner in 
September 2004 that there was essentially no significant 
functional impairment caused by the veteran's left shoulder.  
An increased rating is provided for certain manifestations of 
the service-connected left shoulder disorder, but the medical 
evidence reflects that those manifestations are not present 
in this case.  There is no evidence demonstrating that the 
service-connected left shoulder disability, by itself, 
markedly interferences with employment.  The veteran 
indicated on VA examination in May 2002 that he had recently 
quit work due to his lower back disability.  Further, there 
is no evidence that the veteran has been hospitalized or has 
required frequent treatment due to his left shoulder.  The 
veteran has not submitted evidence that his left shoulder 
results in disability factors not contemplated in the 
criteria.  Thus, the RO's decision not to refer the veteran's 
claim for an increased evaluation for service-connected left 
shoulder disability to the Secretary for Benefits or to the 
Director of Compensation and Pension Service for 
extraschedular consideration was appropriate.  

Although it was contended on behalf of the veteran in March 
2005 that the September 2004 VA examination was inadequate 
and that the case should be remanded for another examination 
by an appropriate specialist other than the physician who 
examined the veteran in September 2004, the Board does not 
agree.  The Board notes that the VA examiner in September 
2004 had reviewed the claims file, conducted a thorough 
examination, and provided a report that discussed left 
shoulder symptomatology and recorded objective medical 
findings, such as range of motion of the left shoulder.  The 
examiner also addressed the functional impairment caused by 
the veteran's service-connected left shoulder disability, 
such as weakness and flare-ups. 

It was contended in March 2005 that the VA physician should 
have included the 
x-ray reports with the examination report.  While it would 
have been appreciated if the x-ray reports had been included, 
it is sufficient if the examining physician has reviewed the 
reports and provides an interpretation since the x-ray 
reports would not affect the rating assigned under either 
Diagnostic Code 5301 or 5201.  It was also contended that 
although the VA physician said that the veteran presently 
worked at the United States Postal Service, the examiner 
failed to say what impact the job had on the veteran's 
disability.  The Board would point out, however, that the VA 
physician noted in September 2004 that the veteran had 
retired from the Postal Service and was not working.  
Finally, despite the contention that a more comprehensive 
neurological evaluation should have been conducted, the Board 
notes that the veteran has generally not complained of 
neurological problems.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for service-connected left shoulder 
disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


